Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Inc. Intercepts 15.57 g/tonne over 6.30 m True Width at Seabee Deep Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, SK, Oct. 18 /CNW Telbec/ - Claude Resources Inc. is pleased to report results from its underground exploration program at its Seabee Mine located in Northern Saskatchewan. Highlights include: << - UO7-546 15.57 grams per tonne over 6.30 metres - UO7-550 11.03 grams per tonne over 5.20 metres - UO7-555 11.54 grams per tonne over 5.00 metres The following are initial drill results from Seabee Deep drilling program (listed in order by ELEV.): MIDPOINT MINE COORDINATES (m) TRUE HOLE ID NORTH EAST ELEV. GRADE WIDTH g/T(uncut) (m) U07-550 1136.94 1366.67 -462.54 11.03 5.20 U07-546 1141.59 1373.98 -470.25 15.57 6.30 U07-557 1123.35 1450.04 -477.65 7.31 6.50 U07-551 1138.37 1360.31 -493.41 0.47 2.30 U07-547 1130.99 1376.86 -513.55 6.37 0.90 U07-552 1133.99 1358.97 -537.37 1.73 1.70 U07-548 1127.71 1376.10 -550.18 0.37 2.20 U07-549 1121.68 1376.59 -610.37 9.33 3.90 U07-553 1107.50 1375.76 -639.55 11.35 2.00 U07-554 1111.11 1379.08 -677.62 9.16 2.20 U07-555 1115.68 1371.14 -704.14 11.54 5.00 U07-556 1119.44 1384.88 -748.12 7.19 4.80 Shaft Collar Elevation is +471.50m >> In the August 8, 2007 news release, Claude Resources Announces Second Quarter Results, the Company reported updated mineral reserves totaling 802,600 tonnes, grading 6.94 grams per tonne and 179,100 ounces. Philip Ng, Vice-President of Mining Operations states that, "The results reported today extend Seabee Deep's mineralization approximately 200 metres beyond any identified proven and probable reserves previously reported." Mr. Ng continued, "We expect these results will have a positive impact on Seabee's mineral reserves and resources." Further drilling results at Seabee are pending. Samples were assayed by Claude Resources Inc.'s non-accredited assay lab at the Seabee mine site. Duplicate check assays were conducted at site as well as at TSL Laboratories in Saskatoon. The results of the spot checks were consistent with those reported. Sampling interval was established by minimum or maximum sampling lengths and geological and/or structural criteria. A minimum sampling length was 0.3m while the maximum was 1.0m. 200 gram samples were pulverized until greater than 80% passes through 200 mesh screen. 30 gram pulp samples were then analyzed for gold by fire assay with gravimetric finish (0.01g/t detection limit). All exploration programs were conducted under the direction of Qualified Person Judy Stoeterau, P.Geo., Vice-President, Exploration with Claude Resources Inc. She has reviewed the contents of this news release for accuracy. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
